18-137
United states v. Castillo



18‐137‐cr 
United States v. Castillo 
                                  UNITED STATES COURT OF APPEALS 
                                      FOR THE SECOND CIRCUIT 

                                                  SUMMARY ORDER 

RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.  CITATION TO A SUMMARY 
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE 
OF APPELLATE PROCEDURE 32.1 AND THIS COURTʹS LOCAL RULE 32.1.1.  WHEN CITING A 
SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE 
FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION ʺSUMMARY ORDERʺ).  A 
PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED 
BY COUNSEL. 


              At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in 
the City of New York, on the 5th day of March, two thousand nineteen. 

PRESENT:   JOHN M. WALKER, JR., 
                    DENNY CHIN, 
                    RICHARD J. SULLIVAN, 
                                         Circuit Judges. 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 
UNITED STATES OF AMERICA, 
                    Appellee, 

                                        v.                                            18‐137‐cr 

GERALDO CASTILLO, AKA LACOTO COSTELLO, 
AKA CASTELLO LACOTO, AKA GERARDO 
CASTILLO‐VILLEGAS, AKA GERARDO CASTILLO, 
AKA GERALDO CASTILLA, AKA LAZARO 
CASTILLO, 
                     Defendant‐Appellant. 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 
FOR APPELLEE:                                                ALINE R. FLODR, Assistant United States 
                                                             Attorney (Anna M. Skotko, Assistant United 
                                                             States Attorney, on the brief), for Geoffrey S. 
                                                             Berman, United States Attorney for the 
                                                                                                     


                                                    Southern District of New York, New York, 
                                                    New York. 
 
FOR DEFENDANT‐APPELLANT:                            PAUL J. ANGIOLETTI, Law Office of Paul J. 
                                                    Angioletti, Staten Island, New York.  
 
                       Appeal from the United States District Court for the Southern District of 

New York (Castel, J.).  

                        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that the judgment of the district court is AFFIRMED.  

                        Defendant‐appellant Geraldo Castillo appeals from a judgment entered 

January 5, 2018, convicting him, following a guilty plea, of illegally reentering the 

United States after a conviction for an aggravated felony, in violation of 8 U.S.C. 

§ 1326(a) and (b)(2).  Castillo had been deported on three prior occasions: in 2007 

following a federal firearm possession conviction and a state court bail jumping 

conviction, in 2008 following an attempted illegal reentry, and in 2013 following 

convictions for the criminal sale of marijuana and illegal reentry.1  With a criminal 

history category of IV, Castilloʹs sentencing range under the United States Sentencing 

Guidelines (the ʺGuidelinesʺ) for the present illegal reentry charge was 37 to 46 months, 

based, in part, on an 8‐level increase, pursuant to U.S.S.G. § 2L1.2(b)(2)(B), because 

Castilloʹs 2006 bail jumping conviction constituted a felony offense for which the 



                                                 
1       While the Presentence Investigation Report is unclear as to which convictions underlie 
each of Castilloʹs three removals, this uncertainty has no bearing on our analysis.   


                                                     ‐ 2 ‐
                                                                                                  


sentence imposed exceeded two years.  Concluding that Castilloʹs continuing recidivism 

reflected a lack of respect for the law and a need for specific deterrence, the district 

court sentenced Castillo to 46 monthsʹ imprisonment.  We assume the partiesʹ 

familiarity with the underlying facts, procedural history, and issues on appeal. 

              On appeal, Castillo challenges only the substantive reasonableness of his 

sentence, which we review under a ʺparticularly deferentialʺ abuse‐of‐discretion 

standard.  United States v. Singh, 877 F.3d 107, 115 (2d Cir. 2017) (citation omitted).  

Castillo did not object to his sentence or the recommended Guidelines range below, but 

we have not yet decided whether plain error review applies to unpreserved claims of 

substantive error.  See United States v. Thavaraja, 740 F.3d 253, 258 n.4 (2d Cir. 2014).  We 

need not resolve that issue here because, regardless of the standard of review, Castilloʹs 

challenge fails on the merits. 

              ʺWe will identify as substantively unreasonable only those sentences that 

are so shockingly high, shockingly low, or otherwise unsupportable as a matter of law 

that allowing them to stand would damage the administration of justice.ʺ  Singh, 877 

F.3d at 115 (citation and internal quotation marks omitted).  Castilloʹs sentence of 46 

monthsʹ imprisonment was not substantively unreasonable.  First, Castillo was 

sentenced within (albeit at the top of) the Guidelines range, and he did not challenge 

the reasonableness of the Guidelines range below.  Second, Castillo was in Criminal 

History Category IV, he had five prior convictions, including for firearms possession 



                                             ‐ 3 ‐
                                                                                                


and selling drugs, and he had already been deported three times before.  Third, Castillo 

was previously sentenced to 36 monthsʹ imprisonment for his most recent conviction for 

illegal reentry in 2010, so it was entirely reasonable for Judge Castel to conclude that a 

greater sentence was necessary to deter Castillo from attempting to illegally reenter the 

country a fourth time.  In these circumstances, a sentence of 46 months fell well within 

the range of permissible sentences.  

              Castillo makes a number of specific arguments, none of which are 

persuasive.  First, Castillo argues that his 2006 bail jumping conviction unreasonably 

increased his offense level by eight points, as the conduct underlying the conviction 

occurred sixteen years prior to the instant offense.  Castillo principally relies on United 

States v. Amezcua‐Vasquez, an out‐of‐circuit case which held that use of a 25‐year‐old 

conviction to trigger a 16‐level enhancement pursuant to U.S.S.G. § 2L1.2(b) rendered 

the defendantʹs within‐Guidelines sentence substantively unreasonable when the 

conviction was ʺstaleʺ and his subsequent history showed no convictions for harming 

others.  567 F.3d 1050, 1055‐56 (9th Cir. 2009).  Unlike the conviction in Amezcua‐Vasquez, 

however, Castilloʹs predicate conviction was recent enough to be included in the 

calculation of his criminal history points and thus is not stale, even if the conduct 

underlying that predicate conviction took place more than fifteen years prior to the 

instant offense.  See U.S.S.G. § 4A1.1 cmt. n.1 (excluding convictions imposed fifteen 

years prior to a defendantʹs commencement of the instant offense from a defendantʹs 



                                            ‐ 4 ‐
                                                                                               


criminal history calculation); see also Amezcua‐Vasquez, 567 F.3d at 1054‐55.  Moreover, 

Castillo was convicted of subsequent crimes, including possession of a gun. 

               Second, Castillo contends that his bail jumping conviction should not 

increase both his offense level and his criminal history category level because of the lack 

of a ʺfactual nexusʺ between the 2006 conviction and the instant reentry offense.  This 

Court has held, however, ʺthat a district court does not err when it uses a prior offense 

to calculate both the offense level and the criminal history category to determine the 

correct Guidelines range in unlawful reentry cases,ʺ regardless of the remoteness 

between the enhancement triggering conviction and the present illegal reentry.  United 

States v. Pereira, 465 F.3d 515, 522 (2d Cir. 2006) (using a 1998 robbery conviction to 

enhance defendantʹs criminal history category and base offense level in connection with 

defendantʹs 2005 sentencing for illegal reentry); see also U.S.S.G. § 2L1.2 cmt. n.3 

(permitting a conviction to increase both a defendantʹs criminal history level and 

offense level). 

               Finally, Castillo asserts that his sentence was substantively unreasonable 

in light of various mitigating factors including: the minor nature of his criminal record, 

his impoverished childhood, his good work ethic, and the difficulties he faced upon 

returning to Mexico after the previous deportations.  The record, however, 

demonstrates that the district court considered all the 18 U.S.C. § 3553(a) factors, 

acknowledged Castilloʹs difficult upbringing and other concerns, but ultimately 



                                            ‐ 5 ‐
                                                                                             


concluded that his criminal history warranted a sentence greater than the bottom‐of‐

the‐Guidelines 37 monthsʹ imprisonment recommended by the probation department 

and advocated by his counsel.  Therefore, under these circumstances, Castillo has failed 

to meet his ʺheavy burdenʺ of demonstrating that his sentence is substantively 

unreasonable.  See United States v. Broxmeyer, 699 F.3d 265, 289 (2d Cir. 2012). 

                                       *      *      * 

              We have considered Castilloʹs remaining arguments and find them to be 

without merit.  Accordingly, we AFFIRM the judgment of the district court. 

                                            FOR THE COURT: 
                                            Catherine OʹHagan Wolfe, Clerk 

               




                                             ‐ 6 ‐